COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


GLORIA ANNE FLEMING
                                                                MEMORANDUM OPINION *
v.     Record No. 1878-10-2                                          PER CURIAM
                                                                   JANUARY 25, 2011
PHILIP MORRIS USA, INC. AND
 AMERICAN PROTECTION INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (T. Bryan Byrne, on briefs), for appellant.

                 (Michael N. Salveson; Andrea K. Zizzi; Littler Mendelson, on brief),
                 for appellees.


       Gloria Anne Fleming appeals a decision of the Workers’ Compensation Commission

finding (1) she was not underpaid $4,293.38 in compensation benefits, and was, instead,

overpaid $558.80 in compensation benefits; (2) she was not entitled to a twenty percent penalty

on unpaid compensation benefits, attorney’s fees and costs; (3) cost of living allowances were

not payments under Code § 65.2-524, and she was not entitled to any penalties for late payment

of her cost of living adjustments; and (4) there was no evidence Philip Morris, USA, Inc. and its

insurer, American Protection Insurance Company, denied responsibility for payment of

compensation without reasonable grounds, or withheld payments intentionally or in bad faith.

We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Fleming v. Philip Morris, USA, Inc., VWC File No. 213-50-38 (Aug. 12, 2010). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                          -2-